Case 1:19-cr-20667-RNS Document 90 Entered on FLSD Docket 12/04/2019 Page 1 of 2




                             U NITED STA TES D ISTR ICT C O URT
                             SO U TH ERN D ISTR IC T OF FLO RIDA

                                   CaseNo.19-c1--20667-11M W

   UNITED STA TES O F AM ERICA

   VS.

   PED RO CEBALLO S JA IM E

                 Defendant.
                                                              /

                                      FA CTUAL PRO FFER

          TheUnited StatesofAmericaandthedefendant,PedroCeballosJaime(QICEBALLOS''),
   hereby agree that, had this case proceeded to trial,the United States would have proven the

   follow ing factsbeyond a reasonable doubtasto CountOne ofthe lndictm ent.

                 Since 2016,the FBl has investigated a crim inal enterprise operated by Palacio

   Farley and others for crimes including drug trafficking,identity theft,and extortion. The

   enterprise hasalso been identified by law enforcem entassuspects in a num ber ofviolenterim es,

   including arm ed hom e invasions. ln February and M arch of 2018,1aw enforcem entobtained

   authorization to interceptw ireand electronic comm unicationsforaphone num berthatw asutilized

   by co-defendantsPalacio Farley and K aren W illiam s.

          2.     Over the course of the w ire interception period,1aw enforcem ent identified that

   CEBALLO S w asa source ofsupply forM olly,a Schedulelcontrolled substance,to the enterprise.

   Forexample,on severalphonecallsW illiamswouldspeaktoCEBALLOS inSpanishtopurchase

   ounce quantitiesofM olly,and W illiam swould translatethe callsto Farley w ho would finalize the

   deals. D uring one call,Farley com plained that CEBALLO S had sold them Iess drugs then the

   partieshadpreviously agreed toand Farley explained hehad already begun distributingtheproduct

   to others. How ever,despitethe disagreem ent,Farley,W illiam s,and co-defendantW illieH udson

   continued to purchase controlled substances from CEBA LLOS,intended forfurtherdistribution.


                                    1Ty
Case 1:19-cr-20667-RNS Document 90 Entered on FLSD Docket 12/04/2019 Page 2 of 2




           3.     Law enforcement setup a pole camera Outside Of CEBALLOS' residence and
   witnessed W illiam s drive to the residence. Law enforcementalso obtained a search w arrantfor

   W illiam s'cell phone and found videos of her driving to CEBA LLO S' residence to purchase

   controlled substances.

           4.     On A pril l9,2018,law enforcem ent obtained a federalsearch w arrantto search

   CEBA LLO S'residence. Officers found drug paraphernalia and approxim ately a halfpound of

   marijuana. CEBALLOS spoketo law enforcementandadmittedthaton multipleoccasionshe
   sold ounce quantities of M olly to the enterprise, confirm ing the inform ation learned through

   physicalsurveillance and intercepted overthew ire.

           5.    D uring the conspiracy period listed in CountOne ofthe indictm ent,CEBALLO S

   agreed to kmowingly possessw ith intentto distribute controlled substancesto the enterprise.

           These events occurred in M iam i-Dade County in the Southern D istrict of Florida,and

   elsewhere. The Parties agree thatthese facts,which do notinclude allofthe facts know n to the

   U nited Statesand to the D efendant,are sufficicntto prove the guiltofthe D efendantasto Count

   O ne oftheabove-referenced indictm ent.

                                                      ARIANA FAJARDO ORSHAN
                                                      UN ITED STATES A TTORN EY

   Date:        pzI3llf                 By:                Car-
                                                   CA RY 0 .A RO        lTZ
                                                   A SSISTANT           D STATES ATTO RN EY


   I
   l
   at
    e:yz/.
         ;3)                           By:
                                                   DAvII5s.MARKUS
                                                   A TTORN EY FOR D EFEN DAN T

   Dat
     e:?z/og                            By: /7
                                             J#z
                                               k, c'-ehst/zs o-a.
                                                                'ac
                                                   PED RO CEBALLOS JA IM E
                                                   D EFEN DAN T
                                                  2
